MEMORANDUM **
Stanley Brooks, a Nevada state prisoner, appeals pro se the dismissal, for failure to exhaust administrative remedies, of his action against prison officials under 42 U.S.C. § 1983, claiming violation of his Eighth Amendment rights in their deliberation indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Brooks contends that the district court erred in reassigning his case to a different judge. This contention lacks merit because the district court has authority to control its docket. See Southern Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir.2002). The district court also did not err in referring motions to a magistrate judge. See 28 U.S.C. § 636(b)(1). Judge Hicks did not err in failing to recuse himself. See United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir.1994). In addition, the district court did not err in denying Brooks’s motion to require prison officials to allow him to copy more documents than permitted under a rule permitting prisoners to accrue a $100 copy work debt at $.10 per copy. See Lewis v. Casey, 518 U.S. 343, 384, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
Brooks contends that he established exhaustion of administrative remedies, as required by 42 U.S.C. § 1997e. For the reasons stated by the district court in its order adopting the magistrate judge’s report and recommendation and dismissing the case, this contention lacks merit. See Porter v. Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.